Citation Nr: 0119038	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  96-46 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had active service from July 1968 until July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1995, 
from the Oakland, California, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for post traumatic stress disorder (PTSD).

The claim was remanded in July 2000 for the RO to schedule a 
Travel Board hearing, and has now been returned to the Board.   


FINDINGS OF FACT

1.  VA's duty to notify and assist the veteran has been 
satisfied to the extent possible. 

2.  The veteran did not engage in combat with the enemy while 
in service.   

3.  Any diagnosis of PTSD related to service is not probative 
inasmuch as such is based on the veteran's statements of 
incidents/stressors alleged to have occurred in Vietnam that 
are uncorroborated and are deemed not credible.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 1991), Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.304(f) (1995), 38 C.F.R. §§ 3.303, 
3.304(f) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed a claim in April 1995 seeking service 
connection for PTSD which he indicated began in the 1980s.  
He also indicated that he had been treated at the Vet Center 
in Washington, D.C. in the 1980s. 

The RO secured the veteran's service personnel records, DA 
Form 20 and service medical records from 1968 to 1970.  The 
veteran's DD Form 214 shows that he received the Vietnam 
Service Medal and the Vietnam Campaign Medal and that his 
military occupational specialty was veterinary specialist.  
His service personnel records show that he was in Vietnam 
from mid-September 1969 to early July 1970, and that his 
principal duty was veterinary specialist with the 459th and 
176th Medical Detachments.  The service personnel records do 
not indicate that the veteran participated in any campaigns.  

Service medical records reflect that when the veteran 
underwent a pre-induction examination in December 1967 he 
reported having or having had depression or excessive worry, 
and nervous trouble, noted by the examiner as "nervous."  
On examination, his psychiatric status was normal.   No 
psychiatric complaints or abnormal findings were noted during 
service.  At the separation examination in July 1970, the 
clinical psychiatric evaluation was normal.  The service 
medical records show that the veteran was bitten by a bamboo 
viper and was hospitalized for treatment.  He also was in 
contact with a rabid dog and received rabies vaccine daily 
for 14 days.  

Evidence in the claims file shows that the veteran sought 
treatment at a VA hospital in San Francisco in 1971 for a 
knife wound of the left upper thigh and in 1973 for dental 
treatment and an upper respiratory infection.  

The RO sent two development letters to the veteran in May 
1995 regarding the evidence needed for his claim to include a 
personal statement about the traumatic events in service and 
the later changes in his behavior.  

In July 1995, a statement was received from G. S. Rinset II, 
a certified physician's assistant at a family medical center, 
who initially saw the veteran in August 1994 for symptoms of 
anxiety and depression.  It was reported that after 
examination the diagnoses were depression and PTSD due to 
previous military service.  Mr. Rinset noted that subsequent 
visits had been for the same diagnoses.  Reportedly, if 
something triggered memories of the war, such as filling out 
papers for VA, the veteran would have "nightmares" and 
become very anxious and depressed, and medication therapy 
would be increased.  

The veteran was afforded a psychiatric evaluation in July 
1995 by a private psychiatrist at the request of VA.  The 
veteran reported being sent to Vietnam nine and a half months 
prior to the expiration of his service, and that in Vietnam 
he was assigned to the Veterinary Corps and inspected food, 
shoed horses, and performed other veterinary-related 
activities.  The veteran related that during his free time he 
would fly around with forward observers.  He related that on 
one occasion, when the plane in which he was flying was shot 
at by the Vietcong and the pilot was injured, he took over 
the controls, something he had done in the past, and was 
involved in landing the plane.  He also recalled that a 
friend was killed in Vietnam and he had friends who killed 
Vietcong.  The veteran reported that he was never in direct 
combat with the enemy, other than in the previously described 
plane incident.  The veteran claimed that he suffered 
nightmares constantly about being in Vietnam, seeing dead 
people, being shot at, and being shot down while flying over 
enemy territory.  He also claimed constant intrusive 
thoughts, flashbacks, anger, rage, and explosive episodes.  
The veteran reported that he was a recluse and had spent most 
of his time since service living out of a car or in the woods 
although he was currently house-sitting.  He also claimed to 
be an inventor, artist, horseshoer, marble sculptor, antique 
reproducer, and gold miner.  He reported having recently 
spent a year in Mexico prospecting for gold, having been 
hired by a syndicate that paid his expenses.  He also claimed 
to have worked for a weekly newspaper, where he started as a 
janitor and ended up as the head of circulation.  The veteran 
reported 



having been whipped with a belt by his alcoholic father and 
stepmother following his parents' divorce when he was 12, and 
that his father had sexually abused him.  It was noted that 
the veteran had been abusing alcohol since high school and 
had abused marijuana, LSD and speed in the past.  After 
examination, the examiner diagnosed rule-out atypical bipolar 
disorder; probable post traumatic stress disorder secondary 
to childhood abuse; alcoholism in remission; polysubstance 
abuse in remission; and personality disorder, not otherwise 
specified.  The Axis IV psychosocial stressors were 
characterized as severe childhood abuse and mild Vietnam 
stressors.

In August 1995, the veteran submitted a statement describing 
his stressors.  The stressors listed were having been in 
Pleiku in May or June of 1970, flying in a plane as an 
observer when the Vietcong shot at the plane and wounded the 
Captain, being bitten by a bamboo viper snake, seeing a dead 
"gook" outside the gate at Binh Hoa, the death of a friend 
killed from a land mine, being trained to kill women and 
children, exposure to a rabid dog and undergoing rabies 
vaccine series, having a friend go to a psychiatric ward 
after rescuing sixteen soldiers at a firebase, rockets and 
mortars being fired in his direction, knowing that 23 
soldiers were hit at Binh Hoa, a fellow serviceman going 
crazy after 15 kills, having a friend with 97 kills and much 
more.  

After review of the veteran's service medical and personnel 
records, the July 1995 VA examination report, the July 1995 
report from Mr. Rinset, and the veteran's stressor statement, 
the RO denied the claim for service connection for PTSD.  The 
veteran was notified of this decision in October 1995 and 
submitted a notice of disagreement in April 1996.  The 
veteran was provided a statement of the case in April 1996 
with a summary of the law and the evidence concerning his 
claim.  

The veteran submitted records from the Vietnam-Era Veterans 
Vet Center (Vet Center) Program.  Processing data forms show 
that the veteran was a new client at 



the Vet Center in February 1985.  Reportedly, he spent ten 
months in the war zone, was exposed to war-related stress for 
eight months, received no wounds or injuries while on active 
duty, and received no treatment while on active duty.  The 
contact sheets enter problem information and PTSD information 
by code numbers with no explanation of the code numbers.  The 
progress notes contain four entries dated from February 1985 
to May 1985.  At the first visit, it was noted that the 
veteran had not settled down since Vietnam and was unwilling 
to talk much about his Vietnam experiences.  In March it was 
noted that he attended group and said very little and seldom 
interacted with the other members.  In April it was noted 
that he had been willing to tell his life story but did not 
mention "most of the traumatic events," stating that he did 
not like to think about them when he was asked.  In May it 
was noted that he wanted some quick answer to his Vietnam 
problems.  

On the veteran's substantive appeal form received in October 
1996, he indicated that he wished to appear personally at a 
local VA office before the Board.  The RO wrote to the 
veteran in October 1996 asking him to clarify the type of 
hearing he wanted and described three types of hearings.  The 
RO notified him that no hearing would be set up until a reply 
was received specifying which type of hearing he wanted.  

A supplemental statement of the case was issued in October 
1996 which also noted that a letter had been sent for 
clarification as to the type of hearing he wanted.  The RO 
again stated that until a reply was received, no further 
action would be taken on this request.  In December 1996, the 
veteran replied that it was his desire to have a personal 
hearing before a local hearing officer.  In May 1997, the 
veteran was notified that a personal hearing before a local 
hearing officer had been scheduled in July 1997.  According 
to a notation in the file, the veteran did not report for the 
hearing.  

In September 1997, the RO wrote to the veteran, noting his 
request for a hearing before the Board.  The RO wanted to 
confirm that he still desired a hearing and to 



clarify what type of Board hearing he preferred.  In October 
1997 the veteran asked for a postponement of a hearing before 
the Board to complete development of his claim for PTSD.  The 
RO wrote to the veteran again in December 1997 to confirm 
that he still wanted a hearing and, if so, to clarify the 
type of hearing he was requesting.  

In March 1998, the RO wrote regarding the status of the 
veteran's appeal and requested a statement with more detail 
than previously provided.  He was asked to provide the dates 
and places of his military assignments and his specific 
duties at each location; to describe the events/experiences 
he found most upsetting, with specific questions to answer; 
and to identify and describe any mental health treatment he 
had received.  He was provided forms for authorizing the 
release of his private medical records.  The veteran did not 
respond.   

The RO requested the veteran's outpatient treatment records 
since 1971, including mental health records, from the VA 
Medical Center (VAMC) in San Francisco; however, a negative 
reply was received in December 1998.  The RO also requested 
outpatient treatment records since January 1971, and all 
hospital reports and summaries to include mental health 
records from August 1971 from the VA Medical Center in 
Fresno, California.  A negative reply regarding records for 
the veteran was received from Fresno VAMC in March 1999. 

The veteran requested information in October 1997 from the 
National Personnel Records Center (NPRC) regarding the award 
of a Purple Heart to Captain S.D.  In February 1998, 
verification of the unit was supplied to NPRC.  It was the 
219th Aviation Company (Reconnaissance) which was assigned to 
the 223rd Battalion and the 1st Aviation Brigade.   

The veteran was afforded a VA examination for PTSD in June 
1998 at the VAMC in Reno, Nevada.  The examiner noted that 
the veteran was a Vietnam combat 



veteran and stated that she reviewed the claims file.  The 
examination consisted of a clinical interview and mental 
status observations.  The veteran stated that he had always 
been depressed and had attempted suicide at age 12.  He 
reported that his assignment in Vietnam to the Veterinary 
Corps was not supposed to involve combat duty but that he 
wanted to make a "direct kill" so during the period of 
February through June 1970, whenever he was able to, he 
voluntarily rode a reconnaissance plane with Captain S.D.  He 
reported that he rode the plane on a daily basis over a four 
month period for a total of 360 hours flying time.  The 
examiner (incorrectly) noted that there was documentation in 
the claims file that Captain S.D. received a Purple Heart and 
flew with the 4th Flt Plt/219GF Airplane Co (Recon), 223 DBN 
1st AVN BDE.  The veteran also reported that he "tried to run 
around with people who killed for the fun of it" while in 
Vietnam.  He described one occasion when he was a passenger 
in a reconnaissance plane flying into Laos when they took 
heavy fire and the pilot was shot in the foot.  The veteran 
took over the controls and flew the plane back to the 
airbase.  He reported that he was "offered medals" but 
refused them because he could have been "court-martialed for 
flying against military orders."  On another occasion, the 
veteran almost ran over a "gook" with his truck.  He 
reported that he was upset when a friend was killed by a land 
mine, although he was not nearby and did not witness the 
event.  The veteran also reported that he had been violent 
toward Vietnamese persons in Vietnam but he never killed 
anyone nor was he in close proximity when anyone was injured 
or killed.  He conveyed a sense of being proud of times he 
behaved violently and laughed about many in-service events.  
His primary interest was in telling about what happened to 
him in Vietnam that he was proud of and was preoccupied with 
memories of wanting to "make a kill."  The diagnoses were 
PTSD, chronic; polysubstance abuse, in sustained full 
remission; and schizotypal personality disorder.  On Axis IV, 
the examiner noted multiple factors including a history of 
exposure to combat.  

In November 1999, a negative reply was received from the VA 
Medical Center at Martinez to a request for admission and 
outpatient treatment reports to include mental health records 
from January 1973 to January 1974.  

In response to an RO request to NPRC for confirmation of the 
award of the Purple Heart to Captain D., NPRC replied in 
November 1999 that a search of morning reports failed to show 
such an award.  

The RO issued a supplemental statement of the case in 
December 1999.  

The veteran's representative noted in March 2000 that the 
veteran had requested a video-conference hearing before the 
Board and that all pertinent arguments and contentions would 
be presented at the time of the hearing.  

A video-conference hearing was scheduled in June 2000 and the 
veteran was notified of the date and time by letter in May 
2000.  If the veteran wished to accept the video-conference 
hearing, he was to complete a form waiving his right to an 
"in person" Board hearing (38 C.F.R. § 20.700 (West 2000)) 
and return it to the RO.  Otherwise, the video-conference 
hearing would be canceled and he would be scheduled for a 
future visit by a Board member to the RO.  The veteran did 
not appear for the scheduled video-conference hearing and he 
did not submit the form.  As it did not appear that the 
veteran waived his right to an "in person" Travel Board 
hearing, the Board remanded the claim in July 2000 for the RO 
to schedule a Travel Board hearing.

The letter notifying the veteran of the video-conference 
hearing was returned marked "no such addressee."  In 
response to a request from the RO, the veteran's 
representative attempted to locate the veteran but notified 
the RO in an undated memorandum that he had been unable to do 
so.  

In August 2000, the RO sent a request for address information 
to the U. S. Postmaster in the veteran's zip code area.  The 
reply, a few days later, shows that the veteran was not known 
at the address given. 




In January 2001, the Veterans Service Center reported that a 
veteran's service representative had made several attempts to 
contact the veteran but none was successful.  An attempt had 
been made to call the veteran, but his phone had been 
disconnected.  In addition, the "CVSD" had no record on the 
veteran and the veteran's representative had no information.  
It was noted that although the address in the file was not 
current, a letter regarding a Travel Board hearing would be 
sent to the veteran at his last known address.  This letter 
was returned with a notation that no such person was at that 
address.  A May 2001 letter to the veteran from the Board was 
returned with a similar notation and that there was no 
forwarding address.  

Legal criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Adjudication of a claim of service connection for PTSD 
requires the evaluation of the evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the veteran served, the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(a).  

During the pending appeal, the regulation pertaining to 
service connection for PTSD, 38 C.F.R. § 3.304(f), was 
revised.  In accordance with the holding of the 



United States Court of Veterans Appeals (since March 1, 1999, 
the United States Court of Appeals for Veterans Claims) 
(hereinafter Court) in Karnas v. Derwinski, 1 Vet. App. 308 
(1991), if a regulation changes after the claim has been 
filed but prior to the conclusion of the appellate process, 
the provision that is more favorable to the veteran applies.  

Pursuant to 38 C.F.R. § 3.304(f) at the time of the veteran's 
claim, service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition; credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  If the claimed in-service stressor was 
related to combat, service department evidence that the 
veteran engaged in combat, or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1995).

The regulation was revised in 1999 in order to bring it into 
conformance with the Court's holding in Cohen v. Brown, 10 
Vet. App. 128, 138 (1997).  The change in the regulation was 
effective March 7, 1997, the date of the Court's decision in 
Cohen.  

According to the revised regulation, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between the current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, 



the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2000).  If the veteran did not serve in combat, 
or if the claimed stressor is not related to combat, the 
record must contain corroborative evidence that the in-
service stressor occurred.  See Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).

If the diagnosis of a mental disorder does not conform to 
DSM-IV, or is not supported by the findings on the 
examination report, the rating agency shall return the report 
to the examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a) (2000).

As factfinder, the Board is required to weigh and analyze all 
the evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).  The credibility of the evidence is not 
presumed at the merits stage.  Hickson at 253; see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 4.3 
(2000).




Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

First, VA has a duty to notify a claimant of any information 
and evidence needed to substantiate and complete a claim.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) to be codified as amended at 38 U.S.C. §§ 5102 and 
5103).  The Board finds that the copy of the October 1995 
rating decision, statement of the case and supplemental 
statements of the case provided to the veteran satisfy the 
requirement at § 5103 of the new statute in that they clearly 
notify him of the evidence needed for service connection.  
The RO also notified the veteran by letter in May 1995 of the 
evidence needed to establish entitlement to service 
connection for PTSD.  In March 1998, the RO notified the 
veteran that a more detailed information was needed to 
substantiate his PTSD claim, but he did not respond to this 
letter and there is no indication that the letter was 
undeliverable.  In addition, in the December 1999 
supplemental statement of the case, the veteran was provided 
with the amended regulation pertaining to service connection 
for PTSD.  The veteran has been afforded the opportunity to 
submit/identify evidence and argument.  VA has no outstanding 
duty to inform him that any additional information or 
evidence is needed.




Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  The veteran was provided a 
VA contract psychiatric evaluation in July 1995 and a VA 
examination for PTSD in June 1998.  The Board also notes that 
the RO has attempted to assist the veteran in obtaining 
evidence for his claim.  The veteran had reported receiving 
medical treatment at Eldorado County Mental Health Center; 
however, he did not return an authorization form to enable 
the RO to secure the records from the Eldorado County Mental 
Health Center.  The RO contacted several VA Medical Centers 
in an attempt to locate medical records for the veteran, 
however, the replies were negative.  Thus, the RO has 
fulfilled it's duty under the new legislation to the extent 
possible and the veteran will not be prejudiced by the Board 
deciding the merits of his claim without remanding the case 
to the RO for further consideration.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

It must be noted at the outset that the evidence does not 
show that the veteran engaged in combat with the enemy and 
that none of the claimed stressors upon which any diagnosis 
of PTSD was made has been corroborated.  Due to the veteran's 
failure to provide sufficiently detailed information, the 
only verification that the RO could reasonably request was 
whether Captain D., who allegedly was shot in the foot while 
the veteran was aboard his aircraft, was awarded the Purple 
Heart Medal.  NPRC reported having searched for verification 
without success.  

The veteran's service records consistently show that he was a 
veterinary assistant in Vietnam, thus not a combat soldier.  
The service records do not show that he participated in any 
campaigns or operations or that he received any awards or 
decorations indicative of combat or valor.  His claim of 
having flown Captain D.'s damaged aircraft back to the 
airbase, of having voluntarily ridden on reconnaissance 
planes daily for four months, and of having been "offered 
medals" (which he refused because he could have been court 
martialed for flying against military orders) is fanciful, at 
best, in the absence any supporting evidence.  Madden v. 
Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is 
entitled to discount the 

weight, credibility, and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence).  Thus, the veteran's allegations of 
such stressors alone are insufficient to establish a valid 
diagnosis of service related PTSD.  Since there is nothing to 
support the veterans' allegations, there is no need to 
address whether (allegedly) engaging in acts that are against 
orders and for which one could be court-martialed would 
constitute misconduct.  

In regard to the medical evidence, the records from the Vet 
Center do not provide a diagnosis of PTSD or note any 
specific stressors.  In fact, they indicate that the veteran 
was unwilling to say much about any traumatic experiences.  
Thus, the records do not shed any light on whether the 
veteran has service-related PTSD.  

The July 1995 statement from the certified physician's 
assistant, Mr. Rensit, provides a diagnosis of PTSD due to 
the veteran's military service, but this evidence is of 
little probative value.  Initially, it is not shown that Mr. 
Rensit, who worked for a family medical clinic, is a mental 
health professional.  Also, there is no indication that Mr. 
Rensit reviewed the veteran's service records and the 
statement provides no details of the history provided by the 
veteran or the stressors on which the diagnosis was based.  
In addition, the only symptoms noted were anxiety and 
depression, along with nightmares, the subject of which was 
not reported.  Thus, Mr. Rensit's diagnosis of PTSD can not 
be presumed to concur with the applicable diagnostic criteria 
for that disorder in terms of the adequacy of the 
symptomatology and the stressor.  

Although the private psychiatrist who evaluated the veteran 
for VA in July 1995 diagnosed probable PTSD as one of 
multiple Axis I disorders and listed Vietnam stressors as a 
"mild" Axis IV psychosocial stressor, he specifically 
diagnosed PTSD as "secondary to childhood abuse."  The 
examiner also noted that the veteran's childhood abuse was a 
"severe" Axis IV psychosocial stressor.  Accordingly, as 
this report states that any PTSD is secondary to childhood 
abuse, it is against the claim for service connection.    

The veteran was diagnosed with PTSD by the VA examiner in 
June 1998 apparently based on a history of exposure to 
combat.  In the examination report, the veteran is described 
as a Vietnam combat veteran, which is incorrect.  In 
addition, although the examiner reportedly reviewed the 
claims file, she apparently mistook the request for 
verification that Captain D. was awarded the Purple Heart for 
actual verification of the award.  The stressors noted in 
that examination report are unverified.  Therefore, the 
report does not establish that the veteran has service-
related PTSD.  

The veteran included in his August 1995 list of stressors 
that he was bitten by a bamboo viper and had been in contact 
with a rabid dog, which are corroborated by his service 
medical records.  However, none of the post-service medical 
evidence indicates that he reported those events as stressful 
and there is no suggestion in the medical records that they 
were factors in arriving at any PTSD diagnoses.  

It would be futile to remand this case for further details to 
enable an attempt at stressor verification.  In that regard, 
the veteran apparently received a detailed letter from the RO 
as to the type of information that was needed and he did not 
reply.  Recent letters to the veteran at his last known 
address have been returned by the Postal Service.  The Court 
has said that it is the claimant's burden to keep VA apprised 
of his whereabouts and that if he doesn't do so, there is no 
burden on the part of VA to turn up heaven and earth to find 
him.  See, in this regard, Hyson v. Brown, 5 Vet. App. 262, 
265 (1993).

In sum, the PTSD diagnosis shown in the VA June 1998 
examination report was based on the veteran's reports of 
having participated in combat in Vietnam and/or having 
experienced specific uncorroborated stressors.  As the 
evidence shows the veteran did not engage in combat, and none 
of the claimed stressors is supported by credible 
corroborating evidence, the Board has determined that the 
preponderance of the probative evidence is against the claim 
of entitlement to service connection for PTSD.


ORDER

Service connection for post-traumatic stress disorder is 
denied.




		
	J. SHARP
Member, Board of Veterans' Appeals



 


